DETAILED ACTION
Correction to Statutory Reply Period
	The previous Non-Final Rejection, dated September 28, 2022, is vacated and replaced with the present office action in order to correct the statutory period for reply.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Landry-Coltrain et al. (US 6,464,351 B1), hereinafter “Landry-Coltrain,” in view of Yamato (US 2015/0306539 A1).
Regarding claim 1, Landry-Coltrain teaches a method comprising the steps of:
	preparing a coating liquid in which a water-insoluble polymer is dissolved in a mixed solvent containing a good solvent for the water-insoluble polymer and a poor solvent for the water-insoluble polymer, in this case a polymer dissolved in a mixture of a good solvent for a water-insoluble polymer and a poor solvent for the water-insoluble polymer (col. 2, lines 32-48), in which polyethylene particles are dispersed, in this case polyethylene particles may be included as a lubricating agent in the resulting open-pore membrane layer (col. 5, line 50 to col. 6, line 5);
	coating the liquid on an electrode, in this case the dissolved mixture is coated on the support (col. 2, lines 32-48); and
	vaporizing and removing the mixed solvent from the coating liquid coated on the electrode, in this case the support is dried to remove all of the solvent mixture (col. 2, lines 32-48);
	wherein:
	a boiling point of the poor solvent is higher than a boiling point of the good solvent (col. 2, lines 32-48); and
	a porous separator layer is formed by removing the mixed solvent through vaporization and thereby forms pores, in this case the pore-open membrane is obtained by the drying of the mixed solvent to remove the solvent mixture (col. 2, lines 32-48).
	Landry-Coltrain does not specify that the liquid is coated on an electrode. However, Landry-Coltrain does teach that the method used to form the open-pore membrane described above is known as dry phase inversion (col. 2, line 58 to col. 3, line 5). Furthermore, Yamato teaches forming a microporous membrane by dry phase inversion (¶ [0115]). One having ordinary skill in the art would have realized that modifying the method taught by Landry-Coltrain by coating the mixture on an electrode would have produced a suitable membrane separator for a battery (see Yamato ¶ [0110]). Therefore, it would have been obvious to have applied the mixture to an electrode in order to achieve the obvious result of producing a battery separator. 
Regarding claims 3 and 4, Landry-Coltrain does not specify that the water-insoluble polymer is selected from ethylene-vinyl alcohol copolymer and vinylidene fluoride-hexafluoropropylene copolymer. However, Yamato teaches that ethylene-vinyl alcohol copolymers provide suitable chemical-resistance to the microporous membrane (¶ [0079]). One having ordinary skill in the art would have realized that providing ethylene-vinyl alcohol copolymer would have provided chemical resistance to the porous separator, thereby facilitating improved battery operation. Therefore, it would have been obvious to have selected ethylene-vinyl alcohol copolymer as the water-insoluble polymer in order to facilitate improved battery operation.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Landry-Coltrain and Yamato as applied to claim 1, above, and further in view of Ha et al. (US 2020/0350574 A1), hereinafter “Ha.”
Regarding claim 2, neither Landry-Coltrain nor Yamato recite the polyethylene particle size. However, Ha teaches a polyethylene particle size of 2 μm to 6 μm (¶ [0069]). One having ordinary skill in the art would have realized that supplying particles of this size to the electrode would provide improved stability of the rechargeable battery (see ¶ [0077]), thereby facilitating improved battery operation. Therefore, it would have been obvious to have made the polyethylene particle size to be 1 μm to 6 μm in order to facilitate improved battery operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729